 NATIONAL FRESH FRUIT & VEGETABLE CO.National Fresh Fruit & Vegetable Company andQuality Banana Co., Inc. and General Drivers,Warehousemen & Helpers Local Union No. 968,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America.Case 23-CA-6274September 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 12, 1977, Administrative Law JudgeRobert G. Romano issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.z The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge: Thismatter came on for hearing on January 10 and 11, 1977,pursuant to a charge filed the preceding October 29 and acomplaint issued December 3.1 The complaint alleges thatRespondent Employer and the Charging Party Union onor about October 5 negotiated and agreed to a full andcomplete collective-bargaining agreement; but that on orabout October 13 Respondent Employer withdrew certainterms of the agreement relating to the effective date of thecontract. The complaint alleges the aforesaid conduct wasin violation of Section 8(aX5) and (1) of the NationalLabor Relations Act, as amended, 29 U.S.C. §151, el seq.Respondent Employer filed a timely answer on December13 denying the commission of any unfair labor practices.At the close of the hearing the parties waived oralargument, but have submitted timely briefs on theirrespective positions which have been received on or aboutFebruary 15, 1977.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the briefs and arguments advanced by theparties, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Texas corporation with its principaloffice in Houston, Texas, where it is engaged in thebusiness of wholesaling fresh fruits and vegetables. Duringthe 12 months preceding the issuance of the complaint,which period is representative, Respondent purchased andreceived goods valued in excess of $50,000 directly frompoints outside the State of Texas.Respondent admits and I find that it is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDGeneral Drivers, Warehousemen & Helpers Local UnionNo. 968, a/w International Brotherhood of Teamsters.Chauffeurs, Warehousemen & Helpers of America, isadmitted by Respondent to be, and I find is, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background1. Prior history of collective bargainingNational Fresh Fruit & Vegetable Company and QualityBanana Co., Inc. (herein Respondent, the Company, orNational), is a subsidiary of Grocers Supply Company.National has enjoyed a collective-bargaining relationshipunder successive contracts from 1967 with General Drivers,Warehousemen & Helpers Local Union No. 968, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America (herein TeamstersLocal 968, Local 968, or the Union). The most recentnegotiated contract was effective from May 1, 1973,through April 30, 1975, with a wage reopener successfullynegotiated and executed on September 17, 1974, buteffective retroactively to May 1, 1974. Respondent'sparent, Grocers Supply Company, has enjoyed a collective-bargaining relationship with the Teamsters for over 20years, including a current agreement with Teamsters Local968. More recently Grocers Supply Company has acquiredAll dates herein refer to the year 1976 except where otherwise stated.232 NLRB No. 91543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother corporation, Standard Institutional Foods, as asubsidiary corporation. Teamsters Local 968 successfullynegotiated a collective-bargaining agreement on December20 which agreement was executed in early January 1977.However, continued bargaining looking towards an agree-ment for National, as described by the parties, has been ina state of turmoil and confusion for several years.Mr. Max Levitt is an officer and one of the owners ofGrocers Supply Company and its subsidiary National. Mr.Clarence Chadwick is director of personnel for bothGrocers Supply Company and its subsidiary National. Asdirector of personnel, Chadwick's present responsibilitiesextend to labor relations, employee training and develop-ment, and maintenance of personnel records. A. W. Parker,presently an International representative, was for years abusiness manager of Teamsters Local 968 and hadsuccessfully negotiated contracts during that period withMr. Levitt since 1965 and more recently with Mr.Chadwick since approximately 1970. More specifically,Parker and Chadwick had negotiated the May 1, 1973,National agreement and its 1974 wage reopener.On April 15, 1975, Parker on behalf of Teamsters Local968 opened up for negotiation the existing contract withNational which was then due to expire on April 30, 1975.However, prior to commencement of actual negotiations,Mr. Parker received an appointment within the TeamstersInternational organization apparently, initially, as anorganizer for the Southern Conference of Teamsters andsometime subsequently as an International representative.Parker was succeeded by Willard Manuel who thenserved as president and business manager of Local 968.Manuel served as principal negotiator for Local 968 andconducted negotiations with Chadwick that the partieshoped would lead to a new contract with National.According to credited testimony of Chadwick as of April28, 1975, each party had made its final offer without acontract being agreed upon and the parties had recessedfor the day. That evening Manuel called Chadwickadvising that he would not be able to sell the Company'slast offer but with some additional money he felt he wouldbe able to convince the membership to accept the newcontract. On the morning of April 29, Chadwick notifiedManuel that the Company would be willing to increase itsoffer but that first Mr. Levitt wanted to meet personallywith Manuel to discuss the matter. On the morning of April30, 1975, prior to the scheduled resumption of negotiationsthat day, Levitt told Manuel that the Company wouldincrease its offer but that he wanted it clearly understoodthere was to be no recurrence as this money offer would bethe Company's final offer. Manuel then assured Levitt thatwith the increased money offer they would have a contract;and Manuel told Levitt that though he had only recentlytaken over he had the power to sign the contract and thepeople would have to learn that. In subsequent negotia-tions the Company increased its offer to 35 cents for thefirst year and a 30-cent increase for each of 2 succeedingyears during the life of the proposed 3-year contract.2 The complaint as amended at the instant hearing alleges that anappropriate unit is "all truckdrivers, shipping clerks, receiving clerks,warehousemen, forklift operators, packers. craters and separators, excludingall other employees, office clerical employees, guards, watchmen andsupervisors as defined by the Act, as amended." All parties were inAbout 3 p.m. that day Manuel notified Chadwick thecontract had been ratified. Chadwick immediately in turnnotified Levitt. However, over the weekend Chadwicklearned that something might be amiss when an employeereported to him that employees at the union hall did notthink the outcome of the vote was as it was reported andthat they were going to take up the matter with Parker.According to Chadwick, on the following Monday Manuelreported the members had gone to Parker and that Manuelwas forced to take another vote. Chadwick told Manuelthat he was not particular with the number of votes and itwas the Company's position that they had a contract.However, when Chadwick subsequently tendered a con-tract to Manuel for signature, the latter refused to sign it.When Manuel subsequently attempted to resume negotia-tions, Chadwick informed Manuel that they had a contractand further negotiations were unnecessary.Parker testified credibly and without contradiction that itdid become necessary for him at that time to issue adirective to Manuel on this matter. The question broughtto him was whether the membership had ratified andapproved the contract at National as reported by Manuel.After an investigation, Parker found the vote taken wasnine against ratification and six for ratification. Manuelhad interpreted the constitution of the Internationalorganization to the voting members in such a way that theyhad not rejected the contract in sufficient number. Manuelconsequently concluded he was therefore free to sign thecontract. As a consequence of Parker's investigation hedetermined that the vote in fact had not been forratification and consequently he directed Manuel to notifythe Company immediately that the contract had not beenratified and that further negotiations would be necessary.Later that week Parker spoke to Levitt and Chadwickpersonally on the matter. Levitt was upset as he felt he hadan agreement. Parker informed Levitt that the contract wasnot ratified and explained the circumstances. Parkerfurther reminded Levitt that he was aware that all contractssince 1950 had required ratification of the membership.Levitt, however, did not accept Parker's conclusion.Manuel was sometime later removed from office.The Company thereafter filed an appropriate 8(b)(3)charge with this Agency on June 9, 1975, which uponinvestigation was dismissed August 22, 1975. Respondentpursued the matter with a timely appeal which was deniedby the General Counsel on November 10, 1975.The parties resumed negotiations on November 18 and19, 1975. Representing Local 968 at that time were its chiefnegotiator, John Daigle, and representative "Red" Ferarra.Representing the Company was Mr. Chadwick. TheCompany presented its proposals which at that timeincluded a position taken to eliminate shipping andreceiving clerks from the unit.2On the morning ofNovember 23, 1975, Local 968 commenced a strike.National thereafter replaced strikers with permanentreplacements. Additional meetings between the partiestook place in December 1975, but nothing was resolved.agreement at the hearing that the foregoing unit constituted a unitappropriate herein for the purpose of collective bargaining within themeaning of Sec 9(b) of the Act and stipulated it as the unit in the priorcontract. I so find.544 NATIONAL FRESH FRUIT & VEGETABLE CO.On December 30, 1975, Teamsters Local 968 filedcharges alleging violations of Section 8(a)(1) and (5) inCase 23-CA-5896; and it subsequently filed amendedcharges adding allegations of violation of Section 8(aX3)on February 25, 1976. On February 4 Local 968 hadpresented to the Company an unconditional offer for thereturn of all strikers. On February 26 the Company offeredto return all strikers and commenced doing so February 29,at which time it also instituted its first increase of 35 centsunder its prior offer.2. Prior proceedings before the BoardA complaint on the above charges (as amended) in Case23-CA-5896 issued on February 27 and alleged thatRespondent refused to bargain with Local 968 by demand-ing that shipping and receiving clerks be removed from theappropriate bargaining unit in violation of Section 8(aX)(5)and also alleged that Respondent's employees who went onstrike as a result of this unfair labor practice had not beenreinstated upon request in violation of Section 8(aX3) and(1) of the Act. This matter came up for hearing beforeAdministrative Law Judge James L. Rose on May 17 and18, 1976.The Administrative Law Judge concluded in his deci-sion, issued on July 27, that the General Counsel had failedto prove by a preponderance of evidence that duringnegotiations beginning on or about November 18, 1975,Respondent failed or refused to bargain in good faith withthe Union on mandatory subjects as alleged in violation ofSection 8(a)(5) of the Act. He found that the GeneralCounsel failed to prove by a preponderance of the evidencethat the strike was caused, in whole or in part, or prolongedby Respondent's unfair labor practices. However, theAdministrative Law Judge did conclude that on February 4each striker had made an unconditional request forimmediate reinstatement and further concluded thatRespondent did not offer any of the strikers immediatereinstatement pursuant to that request and that Respon-dent thereby had violated Section 8(a)(1) and (3) of theAct.Subsequent to the close of the hearing on the matterpresented before me, the Board issued its decision in theabove-related matter on January 31, 1977, National FreshFruit & Vegetable Company and Quality Banana Co., Inc.,227 NLRB 2014.Therein the Board related that there is undisputedtestimony that the shipping and receiving clerk issue wasone reason for the employees voting in favor of a strikewhich commenced on November 23, 1975; and that afterthe strike began Respondent never came forward with anydifferent position on the unit placement of the shippingand receiving clerks. On February 4 Local 968 ended thestrike by submitting a letter requesting reinstatement of allstrikers and they were offered reinstatement on February26, 1976.The Board found merit in the exceptions taken to theAdministrative Law Judge's failure to find that Respon-dent violated Section 8(a)5) of the Act and that the strikei Respondent advises in its brief that a request for review in that case hasbeen filed with the Court of Appeals for the Fifth Circuit.was in fact an unfair labor practice strike. While acceptingthe Administrative Law Judge's credibility resolutions andfactual findings, the Board disagreed with his conclusions.The Board rather concluded that Respondent's position asto the shipping and receiving clerk categories during theperiod of negotiations was one adamantly held and thatRespondent thereby insisted to impasse upon a nonmanda-tory bargaining subject in violation of Section 8(aX5) and(I).The Board further found that the insistence on themodification of the unit was one of the reasons why theemployees struck. Accordingly the Board found the strikewhich began on November 23, 1975, was an unfair laborpractice strike from its inception since Respondent'sinsistence to impasse on excluding the clerks was at thevery least a "contributing cause" of the strike.33. Interim negotiations of June 7, 1976Prior to the issuance of the aforesaid Administrative LawJudge's Decision on July 27, the parties met again in anattempt to resolve their differences. Thus on June 7, 1976,James E. Jackson, then business manager and secretary-treasurer, Eric Nelson, Local 968's attorney, and represen-tative John Close met with Mr. Chadwick in the offices ofthe Federal Mediation and Conciliation Service. At thattime the Union made an offer to settle on the contractwhich included a demand for a retroactivity of the contractto April 1975. According to the uncontradicted andcredited testimony of Mr. Chadwick, who presented theCompany's offer at that time, it included the same raises;namely, the 35 cents already in effect and 30 cents for eachsucceeding year. However, Chadwick proposed also thatthe contract be for 3 years effective from that date, thuseffective from June 1976 to June 1979. As explained at thehearing herein the Company's position was that with theadvancement of time the effective date of the contract wasadvancing also. The Company made it clear it withdrew itsdemand for elimination of shipping and receiving clerksfrom the unit. At this time the parties were also able todetermine that the appropriate authority would not requireretroactivity on health and welfare benefits. However, theparties failed to reach agreement. The Union thereafterfiled new charges on June 7 in Case 23-CA-6091 whichwere thereafter withdrawn on June 1.On approximately July 6 Teamsters Local 968 wasplaced into receivership or trusteeship by its parentInternational Sergio Ponce, employed by the SouthernConference of Teamsters, was assigned to act as businessmanager and secretary-treasurer of Local 968. In keepingwith his responsibility as an International representativewhich included special assignment in receivership situa-tions and in view of his prior successful negotiation ofcontracts for Local 968 particularly with National, Parkerwas assigned to assist Ponce in such negotiations. At thattime Ponce began running the Union's affairs whichinvolved some 77 companies.Chadwick testified that he was advised of the change inunion officers in late August or early September. About545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis time there was a meeting among Mr. Ponce, Mr. A. W.Parker, Mr. Levitt, and Mr. Chadwick. The meetingactually related to the relationship in contracts betweenGrocers Supply Company and its new acquisition StandardInstitutional Food which was a concern of Joel Parker whowas another representative of Local 968 with responsibili-ties for that company. During the course of the meetingaccording to credited testimony of Chadwick, Mr. A. W.Parker brought up with Mr. Levitt the matter of National.Levitt's response was that he did not want to talk aboutNational, that Chadwick was the negotiator for thatCompany and whatever he said is it. Some time later inSeptember, Chadwick called Ponce and reminded him thatthere was still no contract with regard to National. Finallya negotiation meeting was arranged for October 5.Contrary to the position of the General Counsel,Respondent contended that the background of the devel-opment of strained relations with regard to National wasessential in evaluating the positions of the parties whenthey met and negotiated on the cntical negotiations ofOctober 5 and 13. Inasmuch as I have agreed withRespondent in this respect, I have set forth the essentialelements of that background such as they had developed.4. The negotiation meeting of October 5, 1976This meeting was held in the office of Mr. Chadwick atGrocers Supply Company. Representing Local 968 were A.W. Parker and Sergio Ponce. Representing Respondentwere Mr. Chadwick and his assistant, Mrs. VirginiaLessman, assistant director of personnel. Chadwick andParker were the principal spokesmen for their respectiveparties while Ponce and Lessman kept notes. Parkerutilized a copy of an expired contract with an addendumwage reopener on which from time to time he madeinsertions. This was done in the event the Union were totype a completed agreement. However at the completion ofthe negotiations the parties did not review the insertionsMr. Parker made on his work copy of the contract. It mayonly be additionally appropriately noted that in setting upthe meeting Ponce had requested Chadwick to be thinkingof a little more money.At the commencement of the negotiations Parker tookthe initiative.4He recounted that there had been a lot ofturmoil and that the several attempts to reach agreementby several different negotiators had previously failed. Hedid not want any more fighting; he was there to settle on acontract; the matter had been lingering on too long. Parkerstated that when the Union made an unconditional offer toreturn and stopped its picketing it was a form of surrender.That was the posture in which he was there. Parker statedthat the contract would be basically on the basis of whatthe Company had offered. The Union's demands (new)previously brought up that had not been settled were to beconsidered withdrawn. Agreements already reached shouldbe incorporated in the expired agreement. However, Parkerstated he was at a disadvantage since he did not know whatI The following is essentially a composite of compatible and creditedtestimony of the above individuals. Areas of conflict and some inconsistencyin all individual testimony do exist. Where such conflicts on significantmatters are found to exist, the witnesses' versions are specifically identifiedand appropnate resolution of the conflict made with reasons explicated. Inhad been previously agreed to and that he was going tohave to depend on the Company. He asked that they beginanew. Parker said basically the body of the contract wouldremain the same: He suggested that they get the hardestpoints over first, for example, expiration date, the issue ofretroactivity, dates of wage increases, dates of increases tohealth and welfare, and holidays; in other words, resolveall monetary items first. The rest of the contract would thenreadily come. Parker asserts that Chadwick agreed.Chadwick's version was essentially the same. However,he relates that the only items that he regarded left tonegotiate were the expiration date and possibly health andwelfare. Parker additionally wanted some language clarifi-cations in certain areas and the Company simply wentalong with him. According to Chadwick, Parker at theoutset inquired if there was anything that was important tothe Company. Chadwick replied that they were asking for avery unusual thing; the Company wanted a 3-year contractfrom the signing of the agreement. Chadwick also notedthe Company had already put one of their previouslyoffered raises, namely 35 cents, in effect in February of thatyear. Chadwick then told Parker their position was that atthat time (February) they had wanted the 3-year contractand they still wanted a 3-year contract. Chadwick furtherexplained their position which was that the Union hadbeen slow in not settling this matter; that production at theCompany had suffered accordingly; that there had beensome mischief; and that the Company should not beexpected to have to suffer all of this burden alone. In oneof several digressions that occurred during negotiations onthe National contract, Chadwick told Parker that GrocersSupply Company which had just put into effect a largeraise under its contract was in serious economic difficultydue to an economic downturn and might have to ask theUnion for its help. Chadwick informed Parker that he didnot want National in that posture. The Company wasasking for a 3-year agreement from this date, but withcredit for the 35 cents already given in February 1976.Parker then inquired when the contract would expire.Chadwick replied he had no way of knowing when thedates would be. Chadwick, corroborated by Mrs. Lessman,went on to explain it would depend on when the contractwas finished and ready to be signed.Much of Parker's testimony is suggestive of an under-standing on his part that Chadwick's initial proposal was inits essence one simply of an expressed intention to protectthe wage increase already given; to preclude an additionalwage increase for the first year; and to obtain a 3-yearcontract with Chadwick unknowing how to accomplishthat arrangement. However, I find to the contrary that itwas clearly understood by all, at least initially, that theCompany had broached a proposal for a full 3-yearcontract that was to extend from the time negotiated. In histestimony to that effect Chadwick was corroborated byMrs. Lessman. Further Chadwick testified without contra-diction that he overheard Ponce remark to Parker insubdued conversation at the negotiation table: "Do youaddition to the demeanor of the witnesses I have given considerable weightto available documentary evidence to determine the resolution of conflict.Where I have found one individual's testimony in a particular area generallyless reliable, I have so indicated.546 NATIONAL FRESH FRUIT & VEGETABLE CO.know what he is talking about. There won't be any raisesfor a long time there"; and, as well, Parker's reply: "Yea,we'll get back to it." This major finding is furthersupported by the testimony of Parker himself that duringthe negotiation he told Chadwick the Union was opposedto a 3-year contract wherein only 60 cents was granted in a36-month period, since that was below what they wereaccustomed to negotiate. Still other support is found inPonce's recollection that Parker explained the problem wasnot with a 3-year contract of October to October, but thatthe Company was going to be given credit for a Februaryraise.Parker proposed the date of the initial increase made inFebruary 1976 be the beginning of the new agreement andthat the contract run to February 1979, thus for 3 years. Healso related that Chadwick appeared befuddled by this andalso questioned its legality. Chadwick's version is that henoted to Parker that that was not 3 years from the signingof an agreement and that Parker only smiled and keptgoing. Mrs. Lessman's testimony was corroborative ofChadwick's in that she testified Chadwick shook his headand said that would not be 3 years from now. We want a 3-year contract and we do not want to be in the same messwe are now with Grocers Supply. Mrs. Lessman alsoconfirmed that Chadwick related that they were afraid thatthey were going to have to forfeit one of the raises on theGrocers Supply contract; and a discussion thereon ensuedon the economic predicament of Grocers Supply.According to Parker he next described the method bywhich the raises would be put into effect on a 3-yearcontract beginning in February. Parker, making appropri-ate entries on the appendix to the expired contract whichcontained the prior wage schedule as he went along,proposed that the first raise for 35 cents would be effectiveFebruary -1976 (the exact date to be supplied by theCompany) and showed it as "administered." He thenshowed the next 30-cent increase would be effective thenearest Sunday, January 30, 1977, and the next raiseeffective February 5, 1978. Ponce corroborated to theextent that (at some point) Parker had explained toChadwick how giving credit for the first raise in Februaryand subsequent yearly raises would work; and thatChadwick replied it was okay, that all he was concernedwith was just getting credit for money given in February.Parker testified that he also wrote in the words "expires 2-1-79." Chadwick testified he told Parker that that was not3 years from the signing of the agreement and that Parkersmiled and kept reading. Significantly, Parker himselfconceded in his version that at this point the matter wasnot settled.Mrs. Lessman added that during the discussion byParker and Chadwick concerning the economic predica-ment of Grocers Supply Company, Parker had remarkedthat National should have had a contract when the peoplecame back on an unconditional surrender; that it got nohelp from the Union; and that the Union should notthereafter have come back with more demands. At thispoint, Mrs. Lessman testified and her notes support hertestimony that Chadwick noted to Parker that in JuneJackson had asked for the old contract but with retroactivehealth and welfare; and that Chadwick specifically toldParker that Jackson had subsequently, after the filing ofcharges with the NLRB, told him that he would withdrawif Chadwick would give him retroactive pay to February29, plus certain other items.The parties then went on to a discussion of health andwelfare. Parker asked what the agreement was on that itemand Chadwick replied that there was not a new agreement.Parker stated the Union would want to maintain the levelof existing benefits which had been at a rate of $13.50 aweek but might be $16.50 now. The parties discussed therequirement of retroactivity. Parker proposed a 3-yearcontract expiring February 1979 with benefits starting as ofthe date of the agreement. The parties discussed andentered changes on vacations (a matter of previousagreement) and Chadwick then announced National'sagreement to whatever plan was appropriate on health andwelfare.Parker announced that the Union could live with the oldcontract with a few changes. There was discussion andagreement on certain changes in grievance procedure andrearrangements of provisions respecting discharge, suspen-sion, and warning notices. There was an agreement reachedon a change in language relating to cost of lodging andtransportation (an item with which National was not thenconcerned); agreement reached on funeral leave language(a matter basically previously agreed to); and agreementthat National would have the same holidays as GrocersSupply Company (which apparently did not effect animmediate change in the number of holidays). The partiesalso agreed on jury duty (a matter previously agreed upon);and thereupon that health and welfare would be effectivefrom the signing of the agreement. Parker then correctedthe contract to read: "Effective upon the signing of thisagreement the Employer shall provide Plan A of theCentral States Southeast & Southwest Areas Health andWelfare fund throughout the life of this agreement."Parker's testimony is that it was at this point thatChadwick agreed to the schedule of raises earlier an-nounced. Parker relates that he requested the parties turnto page 20 to the termination clause and change it asfollows to read February 1976 to February 1979. Hesuggested that they delete the wage reopener language anddelete the date 5-1-73 (old contract) and insert February-, 1976, with the Company to supply the firm date; andthen delete 4-30-75 and enter February -, 1979.Chadwick categorically denied apart from agreement onwage increase scheduling that he had ever agreed that thecontract was to run from February 1976 to February 1979;and testified that any time Parker mentioned an expirationdate of February 1979, he would remark, in substance, thatthat is not 3 years.According to Parker, he next turned to page I of theagreement and made similar entries. Mrs. Lessman's notes,about which more will be mentioned later, do reflect anotation with regard to the termination clause on page 20as follows: "Page 20-change-February 76 to February79." However, such appears without explanation. There isno reference thereafter to making such an entry on page 1of the contract. To the contrary, Mrs. Lessman testified inregard to the above item that Mr. Parker just went onwithout a break discussing additional matters; and that547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Chadwick said that on that occasion Mr. Parker that isnot 3 years from now. Lessman testified also that Mr.Chadwick never indicated to her that he had agreed toFebruary 1976 to February 1979. Mrs. Lessman's notesshow that a number of related items were discussedimmediately thereafter including deletion of the wagereopener paragraph which is found in the terminationclause section; and items on the wage schedule appendixA, to wit, the deletion of a line relating to retroactive paythat was applicable in the expired contract, and a referencethat the parties show the first raise already administered,next raise closest Sunday to February 1.Parker related that at the end he thumbed through theentire agreement and they reagreed to all items. Chadwick,corroborated by Mrs. Lessman, denied that this was doneat any time and that in fact Parker had continually skippedaround and that Chadwick frequently asked him to slowdown. I credit Lessman and Chadwick in this respect.However, both Chadwick and Mrs. Lessman have testifiedthat the negotiations proceeded very calmly which theyregarded as quite different from prior negotiations they hadheld with Mr. Parker as the negotiator for the Union. I donot find that Parker's mode of negotiations in moving fromsection to section was other than an effort in search of anagreement. Mrs. Lessman's testimony (and her notessupport her) was to the effect that thereafter Parkerdiscussed entry in appendix B of the appropriate vacationincreases which were a subject matter of prior agreement.There then ensued a discussion of the wage reopeneraddendum which included a wage and hour amendment.This amendment had been renegotiated at the time of thewage reopener in 1974. It was a substitution for Article VI,Wages and Hours, and is so captioned. It is sufficient tonote at this juncture that it contains in section 3(a) inregard to overtime provisions a reference to "effective May1, 1974." The new contract provision in that respect alsocontains a reference to "effective October 11, 1976." Thesignificance of this will be observed in the discussion, infra,in relation to the anticipated date of signature of theagreement, namely October 11, 1976; as well as itspotential to contribute to misunderstanding of the parties.Both Mr. Chadwick and Mrs. Lessman testified that atthis point Mr. Chadwick stated that the date would beeffective on signing of the agreementfor 3years. However,Mrs. Lessman's notes in this respect show at that junctureonly "SLC: Dates effective signing of the agreement." Mrs.Lessman testified and her notes support her that there wasnext a discussion concerning a request of Parker that asentence be put in the contract to make it clear whatincrease was already paid and what increases were to bepaid. The parties thereupon agreed on the statement "Thewage increase called for as of February -, 1976, hasalready been put into effect. The wage increases of January30, 1977, and February 5, 1978, will be paid out as outlinedin the agreement." According to Mrs. Lessman, Parkerthen announced, "Well I guess we can agree on this." Atthat point Chadwick questioned him about the acquies-cence of the people in regard to the agreement, as they hadheard that before. Parker told Chadwick the people havegiven Ponce a power of attorney and they do not need toratify; there would be no problem.I have noted previously that Parker testified at the end ofthe meeting that he had thumbed through the entireagreement and the parties reagreed to all items. Chadwick,corroborated by Mrs. Lessman, denied that this was done.I have credited Chadwick and Lessman in this respect.Rather I credit that Parker only proposed that the partiesinitial the pages at that point, relating it would take theUnion 2 to 3 weeks to type the contract unless Mrs.Lessman could do it earlier. As to subsequent arrange-ments that were made, I find that Parker's recollectionthereon was also unreliable. Parker himself had othercommitments that day. Several subsequent calls were madeby Mr. Ponce, to which Parker did testify in summaryform. Some of the latter were inconsistent with Ponce'stestimony. As an example, Parker testified that he wouldnever agree to having the Company type up minutes andthat the arrangement rather was that Mrs. Lessman wouldtype the contract up for them to sign on Thursday, October7, 1976, but that she had later called Mr. Ponce to say itwas delayed. Chadwick testified that it was agreed thatMrs. Lessman would type up minutes of the changes thatwere agreed upon which would then be put in contractform. According to Chadwick, Mr. Ponce wanted Mrs.Lessman to do it right then but Chadwick was of the viewthat Mrs. Lessman should first go to lunch and do itthereafter. Ponce was to return that afternoon and sign theminutes as Parker had another engagement. Ponce'stestimony partially confirms Lessman and Chadwick inthat it was his initial belief that she was to type up asynopsis of their agreements. However, his understandingwas that he was to come back on October 7, 1976, aThursday which was a regular scheduled grievance date.Although Ponce did not recall any discussion about hiscoming back that same day, he testified that it was possiblethere was a reference by Mr. Chadwick that Mrs. Lessmancould not type the minutes up right then as she had to go tolunch. More significantly, Ponce testified that it was eitherhe or his business agent who subsequently notified theCompany that Ponce would not be able to make it over tothe Company on Thursday, October 7, 1976. In this area, Ifind the Company's witnesses more reliable. I find that itwas initially agreed that Ponce was to return on October 5to sign a memorandum containing the agreements thatwere reached; and that he was not able to do so thereafteruntil October II, 1976.On the afternoon of October 5, 1976, Lessman typed upthe minutes of the agreement. Before doing so she inquiredof Chadwick whether she should include Grocers Supplyinformation and additionally what effective date sheshould use. In her testimony she explained that the reasonshe made this inquiry was because she did not know whatspecific date in October to use since she did not know whenthe parties would actually sign the contract. Chadwick toldher to type up only National agreement material; to use"Effective the signing of the agreement"; and that use ofOctober 1, 1979, as a terminal date was fine. I find that548 NATIONAL FRESH FRUIT & VEGETABLE CO.Mrs. Lessman typed such minutes on October 5, 1976.However, this finding is limited to the first two pages.5Insofar as pertinent the memorandum pages I and 2contain the following significant references:I. The Union and the Company have agreed to athree (3)-year contract effective upon the signing of theagreement to and including October 1, 1979.2. ARTICLE XX-changed to ARTICLE XXI-TERMINATION CLAUSE This agreement shall be infull force and effect upon the signing of this agreementto and including October 1, 1979, and shall continue infull force and effect from year to year thereafter, unlesswritten notice of the desire to change or modify theagreement is served by either party upon the other atleast sixty (60) days prior to the date of expiration.3. DATES TO BE USED--"Effective the signingof this Agreement."A-1 -Appendix "A" -Classification -WageSchedule -DATES OF INCREASES: Feb. 29, 1976,$.35; Jan. 30, 1977, $.30; Feb. 5, 1978, S.30The wage increase called for as of February 29, 1976,has already been put into effect. The wage increase ofJanuary 30, 1977, and February 5, 1978, will be paidout as outlined in the agreement.I have earlier noted that the testimony of Mr. Chadwickand Mrs. Lessman was to the effect that following thediscussion and agreement by the parties to use the entirewage-and-hour amendment language that Mr. Chadwickstated that the dates to be used were effective upon thesigning of the agreementfor 3years. This occurred towardsthe end of the meeting. The thrust of the testimony ofParker and Ponce is that Chadwick had agreed to a 3-yearcontract from February 1976 to February 1979. In shortthere is a major conflict. Suffice it at this juncture to notethe conflict and that it is resolved infra, when all materialconsiderations bearing thereon are exposed. However, Inote even presently in that regard that Mrs. Lessman'scollective-bargaining notes relate only: "Dates-effectivethe signing of the agreement." Mrs. Lessman explainedthat note as only being a highlight taken during thenegotiations. However, when she prepared her minutes ofthe agreements that afternoon of October 5, it appearsrecorded as "Dates to be used-effective the signing of theagreement." Thus, again there is no mention of the phrase"for 3 years." If the statement were made without thephrase "for 3 years" and following the agreement on theuse of the wage-and-hour amendment it could well havebeen received and understood by Parker and Ponce as nomore than a clarification being made as applicable to thedate to be used in relation to article VI, section 3(a). It doesnot necessarily follow that that meaning was so intendedI The minutes of Mrs. Lessman in evidence concerning the changes theparties had agreed upon are contained in two pages of a four-page exhibit.The third and fourth pages constitute Article VI. Wage and Hour (formerlypart of the wage reopener) for insertion in the contract. This documentcontains the reference to sec. 3(a) "effective October 11, 1976 ...." Sincesuch provisions relate to the anticipated signature date which wasdetermined sometime after October 5 (discussed infra). I reject the testimonyof Mrs. Lessman to the extent it would include preparation of that matenalby Chadwick. Quite to the contrary Mrs. Lessman inpreparation of the minutes of October 5 separated suchfrom reference to the wage-and-hour amendment, but leftit immediately preceding the notes relating to AppendixA-Classification-Wage Schedule. In summation I find atthis point this much, that Mr. Chadwick on that occasiondid state that the dates to be used would be effective uponthe signing of this agreement. I further note that thestatement found to have been made is equally compatiblewith the position Mr. Chadwick had taken at the outset ofnegotiations and on several occasions during the negotia-tions; namely, that the term of 3 years would be effectiveon the completion of the negotiations. I additionally find atthis juncture that it was so understood by Mrs. Lessman. Inmy view this matter has no small significance bearing onthe area of potential misunderstanding by the parties. IfParker and Ponce had understood in the utterance of Mr.Chadwick no more than a reference to correction of thedate in the wage-and-hour amended section to show aneffective date upon signing, and Mr. Chadwick to thecontrary was in fact continuing and maintaining in thatutterance his initial proposal that he still wanted the 3-yearcontract effective in the manner he had urged up to thatpoint, the grounds for potential misunderstanding of theparties had already occurred. In that connection, althoughChadwick credibly testified on several occasions thatJackson's bargaining position earlier in June was forretroactivity in the contract to April 1975, 1 nonethelessalso note at this juncture that Mrs. Lessman's notes hadMr. Chadwick reporting to Parker on October 5, 1976, thatJackson had said to him in June "I will withdraw if yougive me retroactive pay to February 29, plus dispatcher joband something else." Such inadvertencies are frequentlycatalysts of misunderstandings in themselves. The more so,if the inadvertency is one such as may be inopportunelyreceived as a bargaining signal. As will be seen infra, thereare still other considerations bearing on possible misunder-standing of the parties.5. Subsequent events prior to the meeting ofOctober 13, 1976Mrs. Lessman testified credibly that on the afternoonof October 5 Chadwick informed her Ponce would not beback that day. Commencing on October 6 or 7 and byOctober 8 on her own she had typed and completed theentire contract with certain exceptions. There was sometestimony, much of it conflicting, about the delivery of thecontract to the Union prior to October 11, which in largemeasure I find unconvincing. The essential findings that Ido make are on the basis of credited testimony of Poncethat at the time Ponce presented the contract terms to themembership on October 9 for their approval he workedfrom Parker's contract notations and his notes. I credit hispositive testimony that he had not received the company-in that form on October 5. In this connection I note that Parker testified hehad seen the first two pages of the minutes sometime after the dispute hadarisen. He had not seen the third and fourth pages which constituted thewage addendum. Ponce testified that he had never seen the first two pageswhich constituted the memorandum of the changes though he had seen thematenal contained in the third and fourth pages of the wage and hoursection.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprepared contract at that time. However, I also credit thetestimony of Mr. Chadwick that an offer was made toBusiness Agent Daigle, who appeared at Grocers Supplypremises on October 7 for a grievance meeting, to takeback to the Union a copy of the minutes that wereprepared by Mrs. Lessman. This offer was refused byDaigle on the basis that it was a matter in which he was notinvolved and that he was not sure he was going back to thehall.Mrs. Lessman testified credibly that Mr. Ponce calledher on Friday, October 8, about 4:30 and said that hewould like the Company to send the minutes over to theunion hall with one of the union stewards. She informedPonce that she would relay the request to Mr. Chadwick,which she did. She did not give the steward any documentbefore she left. Mrs. Lessman also testified that she had notprepared the first page of the agreement or the terminationclause, article XXI, as reconstituted from article XX byvirtue of other agreements. She did not do so because sheunderstood the contract was going to be effective from thedate of signing and she did not know what that date wasgoing to be. While Mrs. Lessman did not so testify, Mr.Chadwick reported that on that occasion Mrs. Lessmaninformed him that Ponce had called about the minutes andthat she had told Ponce she had the contract typed. Poncehad requested that it be sent over by one of the stewards.Chadwick testified that on being informed by Mrs.Lessman as to what had not been typed in the contract heinstructed his secretary to type in the dates using thefollowing Monday which was October 11. He selected thatdate because he was sure that Mr. Ponce would be out onMonday after he had received the agreement to sign it. Thedates used on the front piece of the contract show effectiveOctober 11, 1976, and expires October 2, 1979.6 ArticleXXI, Termination Clause, as typed by Mrs. Martinprovides "This agreement shall be in full force and effectfrom the signing of this agreement, to and includingOctober 2, 1979 .. ." Mr. Chadwick testified that he gavea copy of the contract to a steward of Grocers SupplyCompany to take back to Local 968. However, Elmer RayPunch on being called by the General Counsel testifiedthat in October Mr. Chadwick did not give him a contractto take to Mr. Ponce. Punch recalled that during the monthof June he had taken a memorandum extending theagreement between Local 968 and Grocers Supply Compa-ny to the union hall. In this respect I credit Punch and findthe testimony of Mr. Chadwick unreliable in that regard.On October 9, a Saturday, Ponce met with assembledemployees of National who were responding to a publi-cized meeting to discuss the contract. Ponce read thechanges using Parker's work copy of the contract. Essen-tially he explained it was a 3-year contract and because theCompany did not want to give two raises in I year, thecontract had been negotiated from February 1976 toFebruary 1979. Ponce explained that if it had been a 3-yearcontract from October to October the Company wouldhave had to give another 30 cents to the men. He also told6 This typing was completed by Mrs. Enez Martin who is Mr.Chadwick's secretary. Martin did not testify at this proceeding and thechange from October I to October 2 is unexplained of record. As previouslynoted, the completed contract also contained in the body of the contract."Article VI. Wage and Hours" with the reference date under sec. 3(a)them that the Union had agreed to give credit for the initial35-cent raise but that nothing else would go back. Inessence he explained the men would be just agreeing to acontract for 26 to 28 months with raises totaling 60 cents.According to the testimony of Ponce, which I credit, healso told the men that if they had something like a 3-yearcontract for 60 cents he would not even recommend it. Themen ratified the agreement presented.On October 11, Ponce went out to the premises ofNational and secured from Mr. Chadwick a copy of thecontract. He immediately noticed the effective dates usedwere not as he understood had been agreed to, and as hadbeen presented to the membership. Although he was theindividual who signed contracts for Local 968, he declinedto sign the agreement at that time and returned with itimmediately to Mr. Parker. When he presented thecontract to Parker, Parker's reaction was that was not whatthey had agreed to and Ponce concurred.6. The meeting of October 13, 1976On the morning of October 13, Ponce called Chadwick tonotify him that they would be out to sign the contract.Ponce requested that Chadwick have Max Levitt present.However, Chadwick informed Ponce that Levitt could notbe there as he had another engagement but that Chadwickwould arrange that Levitt sign the contract before he left.Ponce did not at that time raise any issue concerning thecontract. Chadwick had Levitt sign the agreement beforehe left.Parker and Ponce met with Mr. Chadwick later that day.Parker announced he had several minor matters to take upand one big one. After several inadvertent errors of typingand omission were discussed and quickly resolved, Parkerstated that the big item he wanted to discuss related to theterm of the agreement.Parker's testimony was that he told Chadwick that theyhad agreed the contract would be from February 1976 toFebruary 1979 and that Chadwick had typed up differentdates; namely, October 1976 to October 1979. To thisChadwick replied he did not know how they could have a3-year agreement negotiated in October unless they agreedto make October part of the contract. Parker inquiredwhether Chadwick was reneging on the agreement orwhether when he typed the expiration date and thebeginning date of the contract it was because he failed tounderstand the agreement. Chadwick stated that theCompany was not seeking to put anything over on theUnion, the Company just wanted a 3-year contract. Parkerwent over the credit that had been given for the Februaryraise. Chadwick said he understood that. Parker said theUnion was going to have to hold the Company to theagreement. Chadwick replied, according to Parker, "Well, Ihave talked to the little man" (Max Levitt) and this is whatwe want, we want October to October. Parker testified thatwith that statement he became angry and said the Unionhad negotiated in good faith, that he was going to hold the"effective October 11 1976...." It is readily apparent from therelationship of this date to the duration and termination clause date that italso could only have been entered following the determination of the use ofthat date. This was a matter which had been determined after Mrs. Lessmanhad left for the day on Friday. October 8.550 NATIONAL FRESH FRUIT & VEGETABLE CO.Company to the contract; and that if Max Levitt wanted tochange things he should have been present. Chadwick saidthis is what Max wanted.7Parker then told Chadwick thatboth his notes and Ponce's notes showed agreement onFebruary 1976 to February 1979. Parker recalled that atthis point Chadwick had difficulty remembering somethings and not others; for example, he remembered talkingabout February and even agreed to changing the dates ontermination but would not say he would honor thecontract. Chadwick had not kept notes. Parker asked if hecould be advised what Mrs. Lessman's notes reflected.When Mrs. Lessman came in with her notes, Parkerdirected her attention to read the notes she might have asto page 20. Mrs. Lessman stated her notes showed achange, the date to February 1976 and another date toFebruary 1979. According to Parker's recollection whenMrs. Lessman said that then almost at the same timeParker said that is exactly what we agreed to, to have a 3-year contract beginning in February 1976 to February1979: and Chadwick said but we wanted a 3-year contractbeginning in October. Mrs. Lessman said, "Well, I amsorry this is what my notes say but we did want a 3.yearcontract."Ponce essentially confirmed that Parker told Chadwickthat they had agreed to a contract from February 1976 toFebruary 1979. Chadwick said he did not remember this.Parker reviewed the contract. According to Ponce, Chad-wick agreed to all items except the beginning andtermination dates. When Mrs. Lessman said her notesreflected February 1976 to February 1979, Chadwick saidhe was going to have to get back with Max Levitt on it butthat Chadwick kept on his dates of October to October.Chadwick's version is essentially the same as to how themeeting began and the subjects initially discussed andcorrected. He said Parker then stated we have a littleproblem of misunderstanding on the dates of the contract.that the Union was saying February to February and theCompany was saying October to October. Chadwick statedit was his understanding that the expiration date would be3 years from the signing of the agreement. Chadwick addedthat if Parker could get 3 years from now out of Februaryto February he would buy his lunch. Parker asked whatthey were going to do. Chadwick told Parker that sinceback in June he had told the Union the Company wanted a3-year contract every time they talked. He said theCompany still wanted and intended to have a 3-yearcontract. To that Parker stated that it looked like they hada misunderstanding and he had February to February inhis notes. Chadwick replied I have no problem with that,but I did not agree to that. Chadwick confirms that Mrs.Lessman was then called in at Mr. Parker's request andasked to bring her notes. Parker requested her to tell themwhat she had in her notes for page 20. Mrs. Lessmanreported she had the dates as February to February.Chadwick testified that he replied there is no problem withFebruary to February, I never said he did not say it, I amsaying I did not agree to it. Chadwick testified, though notconvincingly I find, that Mrs. Lessman at that point said? The Company offers as a pnor inconsistent statement an affidavit ofParker given on November 2. 1976, in support of the charge. The onlyreference therein to Max Levitt is as follows: "Chadwick told me that he"but Mr. Parker you said February to February. He said 3years from signing of the agreement." With that Parkersaid it looks like they had a misunderstanding somewhere.Parker informed Chadwick that he had another meeting toattend and would be back in touch. According toChadwick there was no mention of Mr. Levitt in thismeeting. Mrs. Lessman did not testify on the latter subject.Mrs. Lessman did testify as to Parker's inquiry on hernotes. She confirmed that Parker asked her specificallyabout page 20. On reading her notes she said, "I am sorryto tell you this Mr. Chadwick but it does say February 1976to February 1979." Lessman testified that she also said,"but, Mr. Parker, that is what you said. That is not whatMr. Chadwick said. Mr. Chadwick said 3 years from thesigning of the agreement." However, in what I find must beconcluded as both unusual and revealing in these circum-stances, Mrs. Lessman could recall nothing that was saidby anyone after she made that statement; and she walkedout.I do not find the testimony of either Chadwick or Mrs.Lessman persuasive in this matter of the statement beingmade at that time, by Mrs. Lessman, that it was Mr. Parkerwho had stated those dates. In contrast both Parker andPonce were convincing in their denial that Mrs. Lessmanhad made that particular statement. In view of Lessman'snonrecollection of any details of the conversation afterassertedly contributing such a statement to the problem, incircumstances where the corroboration of Chadwick wasunconvincing, and in the face of firm denials of Ponce andParker, I am persuaded to place no reliance on the fact thatParker and Ponce were so informed at that time. Addition-ally in this connection I note that Mrs. Lessman, insubsequent examination, explained when a question wasraised as to certain markings found on her notes as to thevery item of Parker's inquiry that the marking was a circle.She explained that she had a nervous habit. The habit waswhenever a question was asked about her notes she wouldplace a circle on the item so she could come back to it later.She had placed a mark there at the time of the inquiry. Shealso testified that the letters "A. W." which referred toParker were not in her notes originally but were placedthere sometime later though on the same day. I am alsomindful that this meeting had been previewed as acontract-signing meeting and not a further negotiationmeeting. I thus credit Ponce and Parker in their denialsthat Mrs. Lessman on that occasion made the statement tothem for the reasons stated. However, having made thatfinding, I hasten to note that that finding in no wayprevents a conclusion being reached such as was expressedin the statement under consideration if indeed the factssupport it being drawn otherwise. I further find that at thismeeting Parker related his view to Respondent that theCompany had agreed to a contract from February 1976 toFebruary 1979 and that he intended to hold them to it: andthat Chadwick presented his view to Local 968 that hisagreement was for a contract term from October 1976 toOctober 1979 though he recognized a problem. Thus, Ifurther find that when Parker demonstrated what initiallyrealized he had agreed to the agreement but he was sorry and would have tocheck with Max Levitt the owner. Chadwick promised to call me as soon ashe talked to Levitt."551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDappeared to be support for his position in the Company'sown notes of that meeting Chadwick said he would have totalk to his superior, Max Levitt, about the matter thoughholding firm on his own dates at the same time.8Ponce testified that Chadwick was supposed to call to letthe Union know what Levitt said about the February dates.When Chadwick did not call the Union, Ponce contactedhim on October 18. Ponce, relating in advance that hecould not repeat Chadwick's words exactly, testified thatwhat he understood Chadwick to say was that Chadwickunderstood what they had agreed to but Max did not wantthat, he wanted October to October and "that's more orless what I understood him to say."Chadwick confirms he had a conversation with Ponce onOctober 18. Chadwick told Ponce he had contacted Levitt9and Levitt said that it was up to Chadwick. Chadwick toldPonce he was not agreeable to the February dates.According to Chadwick, at that point Ponce inquiredwhether he would be interested in a compromise in dates offrom October to June. Chadwick replied, "Mr. Ponce, wetold you before, we are telling you again, we wanted 3years from the signing of the agreement."Ponce testified that he might have inquired about theacceptability of a compromise offer of October 1976 toFebruary 1979 but did not recall October 1976 to June1979. When asked why he would make such an offer notbeing the chief negotiator, Ponce testified that some of thepeople had been messed around for a year and a half. Hesaid "now the Company has got to be crazy to try to get usto sign a contract for 3 years for 60 cents, sir. Now that isridiculous." Parker's testimony was consistent therewith,he could not recall ever having negotiated a contractwithout a raise in a whole year.A few further notations on the evidence appear warrant-ed. Chadwick viewed Parker as a very skilled negotiator. Inprior negotiations in this matter Chadwick testifiedcredibly that the rule under which the negotiations hadbeen conducted up to that time was, since they went articleby article, that when an article was agreed upon it wasclosed and if a proposal was passed or abandoned by theparty the article was assumed agreed. For this reasonChadwick was very careful in reasserting his position onthe tenure of the contract. He did so particularly. in thismatter because of the unexpected calmness of Parker inconducting the negotiations which he viewed as unusual. Icredit Chadwick and Mrs. Lessman who corroborated himin that respect that Parker conducted the negotiations in anespecially calm manner in an effort to arrive at anagreement. I note his own testimony was that themembership was without a contract and wanted anycontract he could get for them.I It is appropriate to recall that not only had the meeting been previewedas a contract-signing meeting but Mr. Levitt had already signed thecontract.9 Chadwick recalled this contact with Levitt was made at a later requestof Ponce to see if Levitt would accept the February dates.1' One defense urged by National was that it had in fact negotiated acontract in April 1975. While conceding it previously had raised that verydefense unsuccessfully in an earlier Board proceeding, Respondent nowargues that it may do so again in this proceeding. Respondent cites asauthority the pnor view of the Administrative Law Judge that a determina-tion by the General Counsel would not foreclose a finding that a contracthad been reached. Respondent argues such issue was specifically noted byAccording to the credited testimony of Chadwick, theexistence of that principle was also the specific reason forhis asserting towards the end of the negotiation meeting ofOctober 5 that the dates to be used were effective upon thesigning of the agreement. Finally I note Mrs. Lessman'sfrank testimony that Parker had never said he specificallyagreed to the October dates, but neither had he disagreed.She felt there was agreement because of the factors thatindicated his acceptance; namely his nonreaction to thefinal position of Mr. Chadwick when stated, his remarkableoverall calmness, his references to prior surrender, hisstatement that the Company should have had a contract along time ago, and his present assurance that there wouldbe no problem. She testified quite convincingly that the useof the February dates in the termination clause had neverentered her mind in subsequently preparing the instrument.B. Analysis and DiscussionHaving made all of the necessary credibility resolutionsrequired and determined the essential facts in conflict, it isnow necessary to address the central issues presentedherein. At the outset it is appropriate to note that the onlytheory on which hearing on the complaint proceeded wasthat National and Teamsters Local 968 had reached a fulland complete agreement as to all terms and conditions of acontract at their meeting on October 5, 1976, and thatNational subsequently on October 13, 1976, withdrewcertain items of the contract previously agreed upon, to witthose relating to the effective date of the contract for 3years extending from February 1976 to February 1979.There is no allegation nor was the case litigated on a theorythat National engaged in tactical maneuvers with anintention to avoid execution of a contract, whether becauseof intended retaliation, or otherwise. The sole issue beforeme is whether the parties had reached an agreement and ifso has the Company withdrawn certain terms of thatagreement and refused to execute the contract in violationof Section 8(aX5) and (1) of the Act.10The evidence is convincing, the parties are in essentialagreement and I find that they had reached a fullagreement on all terms of a collective-bargaining contractincluding one with a duration of 3 years, reserving the onepoint on which they remain in dispute. The only questionat issue is the tenure or commencement and expirationdates. By virtue of the posture of the case, that one factualissue bears directly upon the ultimate factual issue ofwhether or not the parties had come to a certain completeunderstanding on all terms of the contract. The determina-tion of that final fact issue has required resolution of muchinconsistent evidence in the record but nothing more. Thethe Administrative Law Judge in that proceeding as one he felt he did nothave to reach. Thus Respondent argues it may now raise that samecontention. I note that parenthetically the Administrative Law Judge statedthat if the Company really felt it had a new contract, from the evidencebefore him, it was in breach of it. The Board has since issued its decision onthat matter in which it has referenced that the employees did not ratify thecontract. I regard myself as bound by that factual recitement. However,even if I am in error in that view and am free to view the matter anewpresently, I would not find such defense available to Respondent herein inview of the clear evidence of record herein that the employees had notratified that contract.552 NATIONAL FRESH FRUIT & VEGETABLE CO.applicable legal principle has been succinctly stated inShreveport Garment Manufacturers, 133 NLRB 117, 121(1961), as follows:While a labor contract is sui generis, like commercialor other contracts it comes in to being with bindingeffect only after there has been a meeting of the mindsby the contracting parties on a complete agreement.Such meeting of the minds may occur by the accep-tance of an outstanding offer which looks to thecreation of a binding contract upon acceptance.In the pleading of this case, if there was not a fullmeeting of the minds on an essential element of thecontract, to wit its term, then the General Counsel's proofmust be concluded to have failed and the complaint shouldbe dismissed. In the determination of which of the terms ofthe contract as contended by the parties, if either, wasagreed upon herein it is not the proper function of thisAdministrative Law Judge to pass upon the wisdom of theparties in regard to the terms they freely entered or lawfullyadvanced, nor directly or indirectly to compel concessionsor otherwise sit in judgment upon the substantive terms oftheir collective-bargaining agreements. N.LRB. v. Ameri-can National Insurance Co., 343 U.S. 395 (1952).The General Counsel contends that on October 5 theparties had agreed upon a full and complete contract whichincluded an agreement that the term of the contract befrom the date the first raise was effective in February 1976through expiration in February 1979. Respondent counter-contends that the parties had agreed upon a full andcomplete contract which included union acquiescence"that the term of the contract would extend from October1976 to October 1979. Alternatively the Company contendsthere was no meeting of the minds between the parties on acontract term of February 1976 to February 1979 and atleast a misunderstanding between them took place.Essentially Respondent contends it did not ever give its"assent" to the latter term.The General Counsel principally relied on the testimonyof Parker which was that he had made a proposal coveringwhat he understood were the essential interests of Chad-wick, namely, a 3-year contract (satisfied by one withduration from February 1976 to February 1979), withcredit for an initial raise granted by Respondent onFebruary 29, 1976, and with no retroactivity on additionalcost items; and that Chadwick on October 5 had acceptedthat proposal and subsequently on October 13 refused tohonor it. However, I have found to the contrary that it wasclearly proposed by Respondent and understood by all thatRespondent, through its chief negotiator, Chadwick, hadinitially broached a proposal for a full 3-year contract thatwould be effective upon the signing of the agreement. Ihave made further supportive findings that Respondenthad taken a similar bargaining position in the negotiationsconducted earlier in June 1976 and that it had expresslymaintained its position in the negotiation meeting of" Respondent points to the practical approach of Parker "If I know thatI have the bargaining unit behind me then I state a position to the Companyand let them weigh it as it is, and if they understand that position they giveit. If they don't they take us on. If I don't think I can get it, I let it go by thewayside."October 5 on at least several occasions. The GeneralCounsel argues that to conclude that the tenure of theinstant contract would be as Respondent contends begin-ning in October and not as the General Counsel contendsbeginning in February would make nonsensical a referenceto an administered raise in February 1976. However, thisargument based on result achieved can be of no help toprove the General Counsel's contention that the subse-quent negotiation led to a February 1976 to February 1979agreement, since a credit for that very raise as well as a 3-year contract effective upon signature, admittedly anunusual demand, was precisely within Respondent's initialproposal. Further I can discern nothing illegal in thatposition fairly maintained.The General Counsel has also contended that if thecontract had been intended to be effective from signaturefor 3 years, there would have been no need or occasion forthe parties to be concerned with retroactivity and no needto eliminate retroactivity from the contract. But thiscontention must also fall in the realization that one of theparties, the Union, was bargaining from a position whichwould necessarily require a consideration of retroactivity.Further the contract provisions as finally negotiated and inparticular those relating to health and welfare and wageand hours in containing references to effective dates maybe readily explained as following the form of the contractlanguage in the expired agreement which also provided forsimilar effective dates. Nor does it take into account thebasic consideration that there had been no contract ineffect between the parties from April 1975 to October 1976,some 18 months. Neither am I disposed to find, on Parker'sconclusionary testimony alone, that there was an accep-tance of that February term in the circumstances of thiscase'2in the face of equally forceful conclusionary denialsof Mr. Chadwick supported by Mrs. Lessman, particularlywhere I have found the established and maintainedposition of Respondent theretofore was to the contrary. Itthus appears that it may be now clearly stated that theGeneral Counsel, if he is to predominate in the evidence,must rely principally on his equally basic contention thatParker's understanding as the correct one finds itscontrolling support in the form of Mrs. Lessman'stestimony and notes of the bargaining session of October 5,which indicated an agreement to change dates in thetermination clause on page 20 to February 1976 andFebruary 1979; and that this was the only changed item sodesignated in which such was not effected.I have previously given considerable weight in resolvingconflict to documentary evidence where such is available. Ihave also found as unreliable Mrs. Lessman's testimonythat on October 13 she told Parker and Ponce that thenotation indicated what Parker was proposing and that Mr.Chadwick had said effective on the signing of theagreement for 3 years in the face of credible denial byParker and Ponce that she had said that on that occasion.However reserved was independent conclusion that thatwas the case if the evidence otherwise warrants such12 In addition to the certain areas of unreliability noted above in Parker'stestimony for example on references to Max Levitt, the record revealsParker testified on two occasions additionally that Chadwick said he had"goofed" only to later recount that the word "goofed" had not been used bhChadwick.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusion. I have previously noted that there was noexplanation of the (change-February 1976 to February1979) statement in Mrs. Lessman's notes as well as nosubsequent reference to entry of similar dates on the firstpage of the contract as described by Parker. Carefulanalysis of all of Mrs. Lessmen's notes of this bargainingsession otherwise also convinces me that the developmentof the Union's position pertaining to the February raisesand term of February 1976 to 1979 was not accomplishedas Parker himself related. The total circumstances ofadditional definitive notes in this area following the above-referenced note under discussion much weakens thecontention that it represented a full agreement reached atthat point as contended by Parker. Additionally I havenoted previously Mrs. Lessman's revealing testimony thatat some time later that day she placed the initials A. W. onher notes, thus indicating that she in fact did at some pointof time recall that the statement should be attributed toParker. I have found also that Mrs. Lessman testifiedconvincingly that in drafting the contract subsequently theuse of February termination dates never entered her mind.The very same notes in fact contained later language that issupportive of her October agreement understanding, to witthe appearance "dates-effective signing of this agree-ment."The General Counsel argues what would appear to be hismost telling point when he contends that in all instances inwhich the word change appears in her notes such changeswere subsequently effected in the contract except this one.However this argument has its own weaknesses. Inaddition to those considerations immediately noted above,there is no clearly discernible pattern in her notes in the useof the word "change" as being used as a word of art todenote agreed changes. This is so since many changes hadother instructive language and some had none. Nor was hertestimony to that effect. To the contrary, Mrs. Lessmanconsistently and convincingly testified that in the prepara-tion of the memorandum (minutes) and the contract shewas also guided by what she knew she had heard theparties agree to.What is to be searched for in cases such as the instantcase under consideration, and which is then to be givencontrolling weight, is the discernment of the parties' assent."Assent in the sense of the law is a matter of overt acts andexpressions not of unanimity in motives, design, or theinterpretation of words." 13The position of the Company for a 3-year contracteffective upon the signing of the agreement was firstexpressly proposed in June 1976. The position was againclearly and expressly stated at the commencement of thecritical negotiation meeting of October 5, 1976, withreasons therefor set forth for the Union's consideration.The position was clearly and expressly maintained incontrast to the Union's proposals for a February 1979'1' See 17 Am. Jr. 2d 354-356.' A similar conclusion is warranted that the Union did not assent to theOctober 1976 to October 1979 dates. Thus, the record revealed Parker toldChadwick that the Union was opposed to a 3-year contract in which only 60cents would be granted, since it was below what it was accustomed tonegotiate. The October 1976 to October 1979 contract in providing for a lastraise on February 5, 1978, would provide no raise for approximately 20months. Parker could not recall ever having negotiated a contract beforeexpiration date on at least several occasions during thatmeeting. While the possibility has been observed to existfor a misunderstanding by the Union, the Company'smaintenance of its position is seen to be clearly compatiblewith the last stated position thereon by the Company in theform of Chadwick's statement of "dates-effective signingof the agreement." Circumstances otherwise existed tosupport Respondent's contention that the unanswered laststatement of Mr. Chadwick had a special significance.Thus there had been a long period of turmoil andconfusion, costly to the Company and to employees.Although several different prior negotiations had beenheld with different sets of negotiators, they had failed. Incontrast the Union at the commencement of this particularnegotiation meeting indicated it appeared in a posture ofbelated surrender; expressed a willingness to settle andunwillingness to fight any longer; in fact negotiated in anunusually calm manner; and presented an appearance ofacquiescence in the Company's final maintained position.There was not a mutual transfer of notes; nor were agreedcontract terms finally reviewed or initialed. Howevermemorandum of agreed changes (minutes) was promptlyprepared by Respondent that same day and in a form thatis supportive of its understanding that the tenure as agreedwas to be October 1976 to October 1979. Efforts were madeto provide the Union with the minutes and timelyopportunity to review the contract it appears may also haveexisted. Additionally the detailed notes of Mrs. Lessman,which I find more reliable, do not support the developmentof the agreed February wage schedule and tenure dates astestified to by Parker. I have noted that Parker's notes fromwhich he testified were made in the contract in a formsuitable for future use in the typing of a contract if thatbecame the Union's responsibility. Finally, a premeetingsignature was accomplished by Mr. Levitt before a disputewas raised to the attention of the Company. In the face ofthe above and all the circumstances of the case, I concludeand find that the General Counsel's evidence has failed topredominate. Shreveport Garment Manufacturers, supra;Mayes Bros., Incorporated, 153 NLRB 18 (1965); affd.N.L R.B. v. Mayes Bros., Incorporated, 383 F.2d 242 (C.A.5, 1967). In short I find that there is not shown hereinpresent the necessary "assent" of the parties to the term ofthe contract as being February 1976 to February 1979.Rather there appears to have been an unfortunatemisunderstanding thereon.14Having concluded that theevidence presented by the General Counsel has failed toprove by a preponderance of the evidence that Respondenthad agreed to a full and complete contract with a termextending from February 29, 1976, to February 1, 1979,and finding consequently that Respondent did not with-draw its consent thereto in violation of Seetion 8(a)(5) and(1), I shall recommend that the complaint herein bedismissed.that did not have an increase in a year. Ponce viewed that result as"ridiculous." Parker had taken the initiative and actively pursued Februaryterm dates in circumstances noted heretofore which were fertile formisunderstanding that his proposal was acceptable. The Union neverspecifically agreed to those dates. Ponce also specifically advised theemployees prior to their ratification that if it had been a 36-month contractfor 60 cents it would not have been recommended to them.554 NATIONAL FRESH FRUIT & VEGETABLE CO.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAWi. Respondent is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The General Counsel has failed to prove by apreponderance of the evidence the allegations in thecomplaint that Respondent violated Section 8(aX5) and (1)'5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.by withdrawing prior agreement to the effective date of acontract and thereafter refusing to sign a full and completecollective-bargaining contract that it had negotiated.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 15The complaint should be, and is hereby, dismissed in itsentirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.555